Citation Nr: 0824222	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-08 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right eye 
disability.

2.  Entitlement to service connection for right eye 
esotropia.

3.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active service in the Air Force from July 29, 
1954 to September 7, 1954, in the Navy from October 4, 1955 
to October 27, 1955 and in the Army from January 1962 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).  That decision reopened 
claims for service connection for a right eye disability, 
described as esotropia, cured amblyopia exanopsia; and a 
nervous condition, claimed as emotional instability; and 
denied the reopened claims.

In an unappealed decision issued in April 1957, the RO had 
denied claims for service connection for an eye condition and 
a nervous condition.  Evidence received since the 1957 
decision includes VA outpatient treatment records containing 
findings of anxiety and depression.  Claims based on a 
distinct diagnosed disease must be considered separate and 
distinct from previously denied claims.  Boggs v. Peake, 520 
F.3d 1331, 1335-6 (Fed. Cir. 2008).  The findings of anxiety 
and depression represent new diagnoses.  Hence, the Board 
will consider the claim on the merits without the need for 
new and material evidence to reopen.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
right eye disability, namely esotropia, and cured amblyopia 
exanopsia was denied in an April 1957 rating decision.  

2.  Evidence submitted since the most recent final denial of 
the veteran's claim includes information that was not 
previously considered, and which establishes a fact necessary 
to substantiate the claims, the absence of which was the 
basis of the previous denial.  

3.  The veteran does not have a current eye disability, and 
no nexus between the veteran's current eye disability claim 
and a disease or injury in service has been established.

4.  There is no nexus between the veteran's current 
psychiatric disabilities and an in-service disease or injury. 


CONCLUSIONS OF LAW

1.  The RO's April 1957 rating decision denying service 
connection for right eye disability is final. 38 U.S.C.A. § 
7105(c) (West 2002).

2.  Evidence received since the April 1957 rating decision 
denying service connection for a right eye disability is new 
and material and the claim is reopened. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

3.  The criteria for entitlement to service connection for 
right eye esotropia, or other eye disability, have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

4.  The criteria for entitlement to service connection for 
psychological disabilities, claimed as a nervous condition, 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2007).


The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on the question of whether new and material evidence has been 
submitted, further assistance is unnecessary to aid the 
veteran in substantiating that aspect of his claim.   

With regard to the remaining issues on appeal, proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim. 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); C.F.R. § 3.159(b)(1) (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The veteran was provided with a September 2004 letter in 
which the RO notified him of what evidence was required to 
substantiate his right eye and psychiatric disability claims.  
The letter told him what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance 
the VA could provide the veteran in obtaining this evidence.  
Finally, the letter notified the veteran that he should 
submit any relevant evidence in his possession.  This letter 
met the duty to notify the veteran in accordance with 
Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the September 2004 letter.  The veteran, however, has never 
been provided with notice regarding what evidence was needed 
to establish a rating or notice regarding an effective date.  
The Court has held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Because the veteran's claims regarding his right eye 
esotropia and psychiatric disabilities are being denied, and 
no rating or effective date is being assigned, he has not 
been deprived of a meaningful opportunity to participate in 
the adjudication of his claims, hence he has suffered no 
prejudice from the deficiency with regard to these elements.  
See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984); Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records from 
his three periods of service have been obtained, as have his 
VA treatment records.  No other pertinent evidence has been 
reported.

The veteran has not been afforded a VA examination.  Under 
the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

There is no competent evidence of a current eye disability.  
The veteran has not reported pertinent symptoms and the 
medical evidence is silent as to the presence of such a 
condition.  While there is evidence of current psychiatric 
disabilities, there is no competent evidence linking these to 
service.  The veteran has not reported a continuity of 
symptomatology and the record is otherwise silent on the 
relationship of the current conditions to service.

As there is no indication from either the veteran or his 
representative that there is any outstanding pertinent 
evidence, the Board may proceed with consideration of the 
veteran's claim.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Right Eye Disability

The record shows that service connection for right eye 
disability described as esotropia and cured amblyopia was 
denied in an April 1957 rating decision.  The veteran was 
notified of this decision and provided with his appellate 
rights in an April 1957 letter.  The veteran did not submit a 
notice of appeal within one year of receipt of the letter.  
Therefore, the April 1957 decision is final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to VA, 
and material evidence is defined as existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The Court has stated that for the purpose of determining 
whether or not new and material evidence has been presented 
to reopen a claim, the evidence for consideration is that 
which has been presented or secured since the last time the 
claim was finally disallowed on any basis, and not only since 
the last time it was disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

The evidence considered in the April 1957 rating decision 
included the veteran's Air Force and Navy service medical 
records, as well as VA treatment records dated March 1957.  
The veteran's claim was denied on the basis that his right 
eye had been operated on in March 1957 and "cured", and 
that his diagnosed disorder was constitutional or 
developmental in nature and therefore not subject to 
compensation under VA regulations.

The additional evidence received since March 1957 include the 
veteran's Army treatment records and his VA treatment records 
from March 2004 until August 2004, and February 2005.  

The veteran's Army treatment records reveal a January 1962 
ophthalmologic consultation with a diagnosis of right eye 
esotropia, hypermetropia and refractive amblyopia.  As a 
result of these findings, the veteran was placed on 
restricted duty in which he was not permitted to operate 
government vehicles or fire weapons except for the required 
familiarization.

The February 2005 VA treatment records reveal an optometry 
consultation request based upon the veteran's complaints 
regarding reading difficulties.  The remaining service 
treatment records and VA treatment records are otherwise 
negative for any symptoms, treatments or diagnoses relating 
to current claims of right eye esotropia or other eye 
disability.

No other relevant medical evidence has been presented.

At the time of the 1957 denial, the veteran's Army treatment 
records and VA treatment records were not considered.  This 
evidence pertains to the existence of an eye disability while 
in service and a current disability diagnosis, necessary 
elements in establishing service connection.  The additional 
evidence is therefore new and material, and the veteran's 
claim is reopened.  As the RO has reviewed the veteran's 
claim on a de novo basis, the Board will next proceed to 
review the veteran's claim on the same basis.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Although the veteran was found to have various eye conditions 
while in service, this fact alone is not sufficient to 
establish service connection.  As noted above, there must 
also be evidence of a current disability linked to the 
findings in service.  No medical evidence has been presented 
indicating that he currently has any eye disability.  A 
report of VA hospitalization in January 1957 reports 
treatment for esotropia that had been present since the 
veteran was 21/2 years old.  

The post-service treatment records contain no evidence of any 
eye disability since 1962 and the veteran has not reported 
symptoms of such a disability.  Further, no medical 
professional has linked any current eye disability with an 
in-service disease or injury.  To constitute a current 
disability, there must be evidence of the claimed condition 
at the time of the claim, as opposed to some time in the 
distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998).

Based upon the absence of evidence of any current eye 
disability, reasonable doubt does not arise and the claim 
must be denied.  38 U.S.C.A. §5107(b)(West 2002).

Psychological Disability

The evidence considered in the April 1957 rating decision 
included the veteran's Air Force and Navy service medical 
records, as well as VA treatment records dated March 1957.  
In a letter dated in March 1955, the veteran's father wrote 
that he believed the veteran needed psychiatric treatment.  
During VA hospitalization for treatment of esotropia in 
January 1957, the diagnoses included "No NP disease."  

On his November 1962 Report of Medical History (RMH) for 
separation from service, the veteran checked a box indicating 
that he had nervous trouble of some sort.  In the physician's 
summary on that form, it was noted that the veteran was not 
currently experiencing nervous trouble of any sort.  A 
November 1962 Army discharge examination reveals normal 
psychiatric findings and no history of psychiatric treatment 
was reported.  

The VA treatment records beginning in March 2004, report 
anxiety and depression.  In February 2005, the veteran 
reported that he had experienced a "nervous break down" in 
service, and it was recorded that he had served in "Korea=53 
to 18 mth."

The remaining service and VA treatment records are otherwise 
negative for any symptoms, treatments or diagnoses relating 
to any psychological disability.

The evidence supports a finding that the veteran has a 
current psychiatric disability as depression and anxiety has 
been identified.  

There is arguably evidence of a disease or injury in service, 
inasmuch as the veteran indicated a history of nervous 
trouble on his report of medical history for separation from 
service in 1962.  The record contains no evidence relating a 
current psychiatric disability to service.  A psychiatric 
disability was found not to be present at the time of his 
separation from service, and there is no evidence of a 
psychiatric disability in the decades between separation from 
service and the initial reported treatment in 2004.  The 
veteran has not reported a continuity of symptomatology and 
no competent mental health professional has related the 
current disabilities to service.

Based upon this absence of continuity of symptoms, as well as 
the lack of any competent evidence establishing a nexus 
between any such diagnosis and active service, reasonable 
doubt does not arise and the claim must be denied.  38 
U.S.C.A.










							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received; the claim for 
service connection for a right eye disability is reopened.

Service connection for right eye esotropia, or other eye 
disability, is denied.

Service connection for psychiatric disability is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


